United States Court of Appeals
                                                               Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS   FILED
                       FOR THE FIFTH CIRCUIT         October 26, 2006

                                                     Charles R. Fulbruge III
                                                             Clerk
                            No. 06-51346



STEVE STOCKMAN,

                                               Plaintiff-Appellant,

versus

ROGER WILLIAMS; MARY ANN DAIGLE; JANICE EVANS;
BEVERLY KAUFMAN; J. R. PEREZ,

                                              Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
              for the Western District of Texas, Austin
                              (06-CV-742)
                         --------------------

Before DAVIS, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is, in all respects,

AFFIRMED.   See 5th Cir. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.